Citation Nr: 1109884	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO. 07-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to May 31, 2005 for the grant special monthly pension based on the need for aid and attendance, based on clear and unmistakable error (CUE) in a November 2000 rating decision.  

2. Entitlement to an effective date prior to May 31, 2005 for the grant special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 until September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  For the sake of clarity and for the reasons explained later herein, the Board has addressed the Veteran's claim as two separate issues, as indicated above.


FINDINGS OF FACT

1. The unappealed November 2000 rating decision was supported by evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.

2. The Veteran's initial claim for special monthly pension based on the need for aid and attendance was denied in a May 12, 2004 rating decision; the decision was not appealed, and it is final.

3. The Veteran's most recent application for special monthly pension based on the need for aid and attendance was not received until May 31, 2005.


CONCLUSIONS OF LAW

1. The unappealed November 2000 rating decision was supported by evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.353, 4.130, 20.1403 (2010). 


2. The May 12, 2004 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3. The criteria for an earlier effective date prior to May 31, 2005, for the payment of special monthly pension based on the need for aid and attendance, have not been met. 38 U.S.C.A. §§ 1115, 5110(a) (West 2002); 38 C.F.R. §§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

VCAA notice is not necessary in regards to an earlier effective date claim. The facts regarding this appeal are not in dispute. In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. The Board finds that such is the case as to the earlier effective date issue here on appeal. Application of pertinent provisions of the law and regulations will determine the outcome. In particular, the outcomes of the earlier effective date claim depend exclusively on documents which are already contained in the Veteran's VA claims folder. Further, as to the CUE aspect of his appeal, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable. See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Furthermore, in the instant case regarding earlier effective date, the facts are not in dispute. Resolution of the appellant's appeal is dependent on the date of the Veteran's submission of dependent information. Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


CUE in the November 2000 Rating Decision

The Veteran also argues that there was CUE in the November 200 rating decision, thus warranting an effective date prior to May 31, 2005. As noted in his July 2006 statement, he claims that an "EARLIER EFFECTIVE DATE FOR NON SERVICE CONNECTED PENSION BENEFITS WITH SPECIAL MONTHLYPENSION DUE TO A CLEAR AND UNMISTAKABLE ERROR."  He further argued that the November 2000 rating decision that determined that the determination that his nonservice-connected dementia should be rated with a 70 percent disability rating was in error, since the same decision proposed a finding of incompetency, and a January 2001 rating decision found him to be not competent to handle disbursement of funds. 

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error." For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the November 2000 rating decision, a March 9, 2000 VA medical record noted that the Veteran had a recent transient ischemic attack, with a normal CT of the head and noninvasive vascular studies of the neck, as well as well controlled hypertension, worsening obesity, hyperlipidemia, and status post bilateral carotid endartectomy in 1994. The examiner noted that he was uncomfortable and refused to sign a back to work statement, one week after the Veteran had almost wrecked a large truck. 

A March 9, 2000 VA vocational rehabilitation assessment found the Veteran to have too many barriers to undergo a vocational evaluation at that time, but that as those barriers are lessened/removed, a vocational evaluation could then commence. 

The Veteran received a general medical examination in May 2000. The examiner found the Veteran to have a history of carotid vascular disease, status post a bilateral carotid endarterectomy in 1994 and at least one confirmed transient ischemic attack. The examiner noted that there had been no evidence of cerebrovascular accident; there appeared to be no permanent neurologic deficits, including decreased memory. The examiner also noted hypertension, with a history of carotid vascular disease, sleep apnea (though it was unclear as to whether a sleep study had confirmed sleep apnea), and a history of vertigo.


A July 2000 rating decision denied the Veteran entitlement to nonservice-connected pension. The rating decision noted that the Veteran had nonservice-connected disabilities including a history of transient ischemic attacks; status post bilateral carotid endarterectomies, with a 10 percent disability rating; hypertension, with a 10 percent disability rating; condyloma, with a 10 percent disability rating; and no ratable percent of disability for history of vertigo and possible sleep apnea/chronic obstructive pulmonary disease (COPD).

An October 2000 VA geriatric psychosocial history noted that the Veteran had been admitted to the mental health clinic due to increased memory problems with delusions. The Veteran reported that he could not remember when his memory problems began, but that he thinks it was when his wife left him in the mid 1980s, and that it has progressively worsened. The Veteran reported that he felt confused about his memory situation and scared, as well as depressed. The examiner noted that the Veteran lived alone in a mobile home he owned in a retired mobile home park. The Veteran also reported that he received county assistance that paid his rent, electric bill, and food stamps, but that he was recently dropped from the program for failure to keep his appointments and fill out paperwork. The examiner found that the Veteran's discharge plan was not yet determined, but that the Veteran wanted to return to his own home and did not want to consider a group home. 

An October 17, 2000 VA discharge summary note found the Veteran to have dementia secondary to stroke and a mood disorder secondary to stroke. The examiner noted that he had been fairly uneventful, except for his having dementia, with significant memory impairment, but that there was no overt evidence of confusion and he denied any psychotic symptoms. 

The Veteran wished to stay in his home and would receive visits from home health service, his friend, and his son. The examiner found the Veteran to be alert, and cognizant to time, place, and person. The examiner also found him to be pleasant, with a slightly dysphoric mood and congruent affect; thought processes were organized and goal directed.  The examiner determined that there was no overt evidence of psychosis, though there was a significant memory impairment history was noted. The examiner noted that his insight was limited and judgment was good overall. 

An October 20, 2000 VA medical record indicated that the Veteran had been noted to have a cognitive deficit and altered thought process.

The November 2000 rating decision granted nonservice-connected pension. The RO found the nonservice-connected dementia to be evaluated as 70 percent disabling, for occupational and social impairment in most area. The RO also found the nonservice-connected sleep apnea/COPD with CPAP to be evaluated as 50 percent disabling. The RO thus found that based on the nonservice connected disabilities, the Veteran was unable to obtain or sustain substantially gainful employment. 

The November 2000 rating decision also proposed finding the Veteran incompetent to handle disbursement of funds, noting that the physician in October 17, 2000 discharge summary found the Veteran to be unable to handle his VA funds.

The Board notes that the regulations applicable for rating a psychiatric disorder, such as dementia, and a finding of incompetency are inherently different and separate. 

Regulations pertaining to the criteria for evaluating psychiatric disorders, including Diagnostic Code 9326 for dementia, provide for a 70 percent evaluation when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 


A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In contrast, 38 C.F.R. § 3.353(a) defines a mentally incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."

The Board observes that a claim of CUE requires that the Veteran allege an error about which reasonable minds could not differ and but for which the outcome would have been manifestly different. See Fugo, 6 Vet. App. at 43- 44. As previously stated, the Veteran essentially contends that had the RO's finding him to warrant a 70 percent disability rating, in the November 2000 rating decision was in error, since it also proposed a finding of incompetency, which was effectuated by a January 2001 rating decision. 

VA has conceded that the Veteran has nonservice-connected dementia and had been found by a VA physician to not be competent to handle VA funds. The Board finds that the 70 percent disability rating for dementia was a reasonable determination by the RO, despite the fact that it also determined that the Veteran may be incompetent to handle his funds. As previously noted, the criteria for rating a disorder is different from the criteria for finding that a veteran is incompetent to handle funds. The RO's finding a 70 percent disability rating was supported by the record, which indicated that he had occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, as indicated by the October 17, 2003 discharge note. 

The evidence of record was also sufficient to support a 70 percent disability rating over a higher 100 percent disability rating, for total occupational and social impairment under Diagnostic Code 9326. The October 17, 2003 examiner had found the Veteran to be alert and cognizant, with organized and goal directed thought processes, as opposed to having gross impairment in thought processes or communication. Additionally, the Veteran denied psychotic symptoms.  

That October 17, 2003 examiner also found that the Veteran was capable of being discharged to his home, indicating that the Veteran was not in persistent danger of hurting himself or others and was able to perform activities of daily living. His earlier medical providers similarly found that the Veteran could be discharged home.  Additionally, the October 17, 2003 examiner found him to be cognizant to time and place, and that although the Veteran did have memory loss, his judgment was overall good. 

The Veteran's overall disability picture thus sufficiently supports a 70 percent disability rating rather than a higher rating. The question of the Veteran's competency to handle his funds would only be considered in terms of his ability to perform activities of daily living. However, he had been found by several of his doctor to be able to perform other activities of daily living, which would allow him to be discharged home, though with the occasional aid of his family and home health service. As such, although reasonable minds may differ, there was sufficient evidence of record for the RO to find that the Veteran could perform his activities of daily living.

The appropriate laws and regulations in effect at that time were cited and applied to the facts of the case that were before the RO at that time. It would seem that the Veteran has a different interpretation of the evidence and disagrees with the weight given, or in this case not given, to certain evidence. As pointed out above, this cannot rise to the level of CUE.

The Board finds that the November 2000 rating decision was based on the correct facts as they were known at that time. In the decision, the RO noted the applicable evidence and considered all of the relevant evidence of record at that time. The RO reviewed the pertinent records. With respect to any implicit argument that the RO failed to give credit to the Veteran being incompetent to handle funds, the Board finds that the RO was not under an obligation to accept such a finding to be the sole indication of his disability picture due to his dementia. Although the Veteran disagrees with the conclusions reached by the RO, an asserted failure to evaluate and interpret the evidence correctly is not CUE. See 38 C.F.R. § 20.1403(d). 

The Board has noted that subsequent to the November 2000 rating decision additional evidence, including a June 2005 medical opinion on Aid and Attendance, was presented which ultimately resulted in allowance of special monthly pension based on the need for aid and attendance. However, subsequently presented medical evidence cannot form a basis for concluding that the November 2000 rating decision contains CUE. See 38 C.F.R. § 20.1403(d).  

As discussed above, a mere disagreement on the part of the Veteran as to how the RO weighed or evaluated evidence in the November 2000 rating decision does not amount to CUE. The evidence does not indicate that regulatory provisions of the time were incorrectly applied, though they do indicate that reasonable minds could differ on the determination of the claim. The Veteran argues that his being incompetent to handle funds supported a finding of a higher disability rating for his nonservice-connected dementia. However, at the time of the November 2000 decision, the record as a whole supported the RO's grant of only a 70 percent disability rating for the Veteran's dementia. 

In view of the foregoing, the Board determines that the November 2000 RO rating decision finding only a 70 percent disability rating for non service-connected dementia was not productive of an "undebatable" error. Russell, 3 Vet. App. at 313 (defining CUE as an error that is "undebatable," in that "reasonable minds could only conclude that the original decision was fatally flawed"). As the November 2000 rating decision was supported by the evidence and law then of record, it was not the product of CUE.

Furthermore, as discussed above, the pertinent question in a claim for an earlier effective date is the date of receipt of an application for such benefits.  As will be discussed in further detail below, the Veteran did not submit such an application until several years after the November 2000 rating decision was made, in March 2004.  Thus, even if, for the sake of argument, CUE were to be found in the November 2000 rating decision, the Veteran would still not have an effective date from any time prior to his actual claim for special monthly pension based on the need for aid and attendance.

The November 2000 rating decision did not address the issue of special monthly pension based on the need for aid and attendance.  The Veteran did not initiate that claim until years later.  Thus, that issue was in no way impacted by the November 2000 rating decision.  That decision only addressed nonservice-connected pension and a proposed finding of incompetency.  The grants of such claims do not automatically entitle a veteran to anything other than those claims. A veteran must file a claim in the form prescribed before benefits can be paid, and the Veteran had not initiated such a claim prior to the issuance of that rating decision. 38 C.F.R. §§ 3.151, 3.155.  

In light of the above, the Board finds that the Veteran has failed to establish a valid claim of CUE, and thus his claim must be denied due to the absence of legal merit under the law. See Luallen, 8 Vet. App. at 96; Sabonis, 6 Vet. App. at 429-30.


Earlier Effective Date Claim

Following a December 2005 rating decision granting special monthly pension based on the need for aid and attendance, the Veteran filed a claim for an earlier effective date in July 2006. He made a claim for an "EARLIER EFFECTIVE DATE FOR NON SERVICE CONNECTED PENSION BENEFITS WITH SPECIAL MONTHLY PENSION DUE TO A CLEAR AND UNMISTAKABLE ERROR."  The question currently before the Board is entitlement to an earlier effective date for special monthly pension based on the need for aid and attendance, which the December 2005 rating decision granted to be effective May 31, 2005.

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined in the VA regulations as ". . . a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). An informal claim is ". . . [a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a). 

Additionally, specific to special monthly pension based on the need for aid and attendance claims, 38 C.F.R. § 3.401 provides a specific rule governing the effective date of such benefits. That regulation specifies that the effective date for an award of special monthly pension for aid and attendance is limited to the date of receipt of the claim or the date entitlement arose, whichever is later. However, when an award of pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension payable by reason or need for aid and attendance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

A November 2000 rating decision granted the Veteran nonservice-connected pension, with an effective date of April 4, 2000. The Veteran only claimed nonservice-connected pension at that time; he did not raise issue of special monthly pension. That rating decision also proposed a finding of incompetency in regards to the Veteran's ability to handle the disbursement of funds.




In a December 2000 statement, the Veteran reported that he did not wish to dispute a finding of incompetency, and a January 2001 rating decision found the Veteran to be not competent to handle the disbursement of funds.

On March 23, 2004, the RO received a statement from the Veteran. He asked VA to review his medical records "for an increase in pension. I am now on home oxygen. Please consider me for special monthly pension."

A May 12, 2004 rating decision denied entitlement to special monthly pension. The rating decision noted that although the medical evidence presented demonstrated that the Veteran was disabled and required the use of in home oxygen, the need for special monthly pension was not medically shown. The record indicates that the rating decision was mailed on May 17, 2004. The Veteran did not file a notice of disagreement with that decision and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not provide another claim for additional pension benefits, or provide any information regarding additional pension benefits that could be considered to be an informal claim, until his claim for special monthly pension that was received on May 31, 2005. A December 2005 rating decision granted special monthly pension based on the need for aid and attendance, with a May 31, 2005 effective date. 

The RO deemed a July 2006 statement to initiate an earlier effective date claim following the grant of aid and attendance benefits. A November 2006 rating decision denied an earlier effective date for the grant of aid and attendance benefits. The Veteran subsequently perfected an appeal to this latter decision, following the RO's issuance of an April 2007 Statement of the Case. 

Upon review of the evidence of record in conjunction with the applicable laws and regulation, the assignment of May 31, 2005 as the effective date for the grant of special monthly pension based on the need for aid and attendance is correct. The May 31, 2005 claim application represented the first claim for special monthly pension for the need for aid and attendance following the final May 12, 2004 rating decision that denied entitlement to that same benefit.

VA did not receive the May 31, 2005 claim until over a year following the May 17, 2005 mailing of the May 2004 rating decision that initially denied the claim. Indeed, the Veteran did not submit any statements or evidence at all after the May 2004 rating decision and before the May 31, 2005 claim. 
 
The law is clear that the effective date of an award based on a pension claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of  the receipt of an application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Furthermore, aid and attendance and housebound benefits will be awarded from the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.401(a)(1).

Although the Veteran essentially contends that he should be granted an effective date based on the November 2000 rating decision that initiated the process for finding him incompetent to handle the disbursement of funds following a grant of non-service-connected pension, such arguments have no bearing on his effective date claim. Under the law, the pertinent question is the date of receipt of an application for such benefits. The Veteran did not submit such an application until several years after the November 2000 rating decision was made, nor has he claimed to have made such an application. The Veteran has also not argued that he made such a claim for benefits prior to the March 2004 special monthly pension claim that was finally denied by the final May 12, 2004 rating decision, or following that rating decision and prior to the May 31, 2005 claim granted by the December 2005 claim. He has also not argued that he filed a notice of disagreement with the May 12, 2004 rating decision to appeal that claim, and no such statement is of record.

Therefore, since the May 31, 2005 claim represents the earliest reference to special monthly pension following the final May 12, 2004 rating decision, which was mailed on May 17, 2004, the effective date was correctly established as May 31, 2005. There is simply no evidence on file that can be construed as an informal or formal claim prior to May 31, 2005 or a timely notice of disagreement with the May 12, 2004 rating decision, which would have kept that decision from becoming final. As such, the Veteran's claim for an effective date prior to May 31, 2005 for special monthly pension based on the need for aid and attendance is not established. 

The Board has considered whether 38 C.F.R. § 3.401(a)(1) provides an effective date earlier than the date of receipt of the claim based on a retroactive award of basic pension benefits. 38 C.F.R. § 3.401(a) provides that if there is a retroactive award of an award of basic pension benefits, then the higher amount for aid and attendance would also be payable retroactively. That is not the case here. This part of the regulation does not provide for an earlier effective date of additional aid and attendance benefits where pension benefits have already been awarded. In this case, basis pension benefits were awarded in the November 2000 rating decision, effective July 17, 2000, the date of receipt of the claim for basic pension benefits.

Although the Board notes that the time frame between the mailing of the May 12, 2004 rating decision and the receipt of the May 31, 2005 claim is only a little over a year later, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). As such, the Veteran's claim for an effective date prior to May 31, 2005 for special monthly pension based on the need for aid and attendance is denied. 







							[Continued on Next Page]

ORDER

The claim for CUE in the November 2000 rating decision of the RO, as a basis for an effective date prior to May 31, 2005, for the grant special monthly pension based on the need for aid and attendance is denied, is denied.

An effective date prior to May 31, 2005, for the grant special monthly pension based on the need for aid and attendance is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


